DETAILED CORRESPONDENCE
This Office action is in response to the amendment received March 10, 2022.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1-7, and 9-14 are rejected under 35 U.S.C. 102(a) (1) as being clearly anticipated by FURUICHI et al (JP-2018/028574) and/or SHIRATANI et al (WO-2017/179727).
The claimed invention now recites the following:

    PNG
    media_image1.png
    831
    616
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    481
    609
    media_image2.png
    Greyscale


FURUICHI et al anticipates the claimed invention at paragraphs [0208] and [0210] which disclose the following ionic structures meeting the claimed compound of formula (bd1), see below:    

    PNG
    media_image3.png
    283
    384
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    301
    361
    media_image4.png
    Greyscale


The compounds are used in the composition found in Table 2 on page 50, specifically Examples 9, 10, 19 and 20, see below:

    PNG
    media_image5.png
    701
    1014
    media_image5.png
    Greyscale

Rx1 and Rx2 are seen as hydrogen and Rx3 and Rx4 are bonded to each other to form a ring structure with substituents.
Rx5 and Rx6 are seen as hydrogen and Rx7 is an anionic group and Rx8 is a cyclic aliphatic hydrocarbon group with substituents.
Two or more of Rz1 to Rz4 may be bonded to each other to form a ring structure.
And Ry1 and Ry2 are mutually bonded to form an aromatic ring structure. 
SHIRATANI et al report the following compounds (P-1) and (P-2) on page 78, paragraph [0291], shown below:

    PNG
    media_image6.png
    187
    482
    media_image6.png
    Greyscale

Table 1 on page 85, specifically Examples 13 through 23 shown below:
    PNG
    media_image7.png
    636
    1052
    media_image7.png
    Greyscale

Rx1 and Rx2 are seen as hydrogen and Rx3 and Rx4 are bonded to each other to form a ring structure with substituents.
Rx5 and Rx6 are seen as hydrogen and Rx7 is an anionic group and Rx8 is a cyclic aliphatic hydrocarbon group with substituents.
Two or more of Rz1 to Rz4 may be bonded to each other to form a ring structure.
And Ry1 and Ry2 are mutually bonded to form an aromatic ring structure. Rx1 and Rx2 are seen as hydrogen and Rx3 and Rx4 are bonded to each other to form a ring structure with substituents.
The rejection is repeated.
   No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN S CHU whose telephone number is (571)272-1329. The examiner can normally be reached on IFP-Flex.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duane Smith, can be reached at telephone number 571-272-1166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

						/John S Chu/                                                                        Primary Examiner, Art Unit 1737                                                                                                                                J. Chu
March 24, 2022